DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of species III (FIGS. 35-40) in the reply filed on 1/14/2022 is acknowledged.  The traversal is on the ground(s) that a single search of the relevant art would be sufficient to support examination of all disclosed species and would not impose an unduly burdensome administrative requirement on the Examiner.  This is not found persuasive because the eleven identified species require different structures and/or different assembly means that would require searches in separate areas in CPC group A63B (exercise devices) and other areas related to the assembly of shafts with rotatable handles. Furthermore, species V-XI each comprises only one rotatable handle, and thus would not require all the features of independent claims 1, 18, or 20, which require two rotatable handles. Additionally, if applicant were to amend the claims to be limited only to one of the embodiments of species V-Xi, this would result in a serious search burden as it would require a search to be broadened to areas involving only one rotatable handle.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/14/2022.
Claims 1-10 and 14-20 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "wherein the second handle partially extends across the first frame passageway" in lines 1-2, which is vague and indefinite. It is unclear how the second handle extends across the first frame passageway when the drawings and specification disclose the second handle extends across the second frame passageway. In order to correct this issue, the Office suggests changing the limitation "wherein the second handle partially extends across the first frame passageway" to --wherein the second handle partially extends across the second frame passageway--.
Claim 20 recites the limitation “the second handle having 360 degrees of rotation relative to the first frame” in line 10, which is vague and indefinite. In order to correct this issue, the Office suggests changing the limitation “the second handle having 360 degrees of rotation relative to the first frame” to --the second handle having 360 degrees of rotation relative to the second frame--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 and 14-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US 8,672,815 (Springer).
Regarding claim 1, Springer discloses an exercise apparatus (abstract, FIGS. 1-5) comprising: 
a first shaft 110 having a first shaft first end 111 and a first shaft second end 112 (FIG. 1); 
a first frame 120a attached to the first shaft first end 111 (first outer shaft 120a is attached indirectly to the first end 111 of the center shaft 110 - FIG. 1; note that all components of the apparatus are attached to each other either directly or indirectly via intermediate connection(s)), the first frame 120a defining a first frame passageway (within first retaining ring 150a - FIG. 1); 
a first handle 160 rotatably attached to the first frame 120a and extending across the first frame passageway 150a (FIG. 1); 
a second frame 120b attached to the first shaft second end 112 (second outer shaft 120b is attached indirectly to the second end 112 of the center shaft 110 - FIG. 1; note that all components of the apparatus are attached to each other either directly or indirectly via intermediate connection(s)), the second frame 120b defining a second frame passageway (within second retaining ring 150b - FIG. 1);

a second shaft 130a having a second shaft first end and a second shaft second end, the second shaft first end attached to the first frame 120a (first end of second shaft 130a is attached indirectly to the first frame 120 - FIG. 1; note that all components of the apparatus are attached to each other either directly or indirectly via intermediate connection(s)); and 
a third shaft 130b having a third shaft first end and a third shaft second end, the third shaft first end attached to the second frame 120b (first end of third shaft 130b is attached indirectly to the second frame 120 - FIG. 1).
Regarding claim 2, Springer teaches the exercise apparatus of claim 1, and further discloses wherein the first frame 120a is releasably attached to the first shaft 110 via a first securing mechanism 140a (Col 2:27-31, FIG. 2).
Regarding claim 3, Springer teaches the exercise apparatus of claim 1, and further discloses wherein the second frame 120b is releasably attached to the first shaft 110 via a second securing mechanism 140b (Col 2:27-33, FIG. 2).
Regarding claim 4, Springer teaches the exercise apparatus of claim 1, and further discloses wherein the first handle 160 has 360 degrees of rotation relative to the first frame 120a (handle shaft 160 can rotate 360 degrees around the retaining rings 160 within the track 180 - Col 2:63-65).
Regarding claim 5, Springer teaches the exercise apparatus of claim 1, and further discloses wherein the second handle 160 has 360 degrees of rotation relative to the second frame 120b (handle shaft 160 can rotate 360 degrees around the retaining rings 160 within the track 180 - Col 2:63-65).
Regarding claim 6, Springer teaches the exercise apparatus of claim 1, and further discloses wherein the first frame 120a is moveable relative to the first shaft 110 (Col 2:20-33).

Regarding claim 8, Springer teaches the exercise apparatus of claim 1, and further discloses wherein the second frame 120b is moveable relative to the first shaft 110 (Col 2:20-33).
Regarding claim 9, Springer teaches the exercise apparatus of claim 1, and further discloses wherein the first shaft 110 has a first shaft length (FIG. 1); and wherein the second frame 120b is moveable along the first shaft length (Col 2:20-33).
Regarding claim 10, Springer teaches the exercise apparatus of claim 1, and further discloses wherein the first frame 120a is moveable relative to the first shaft 110 (Col 2:20-33); and wherein the second frame 120b is moveable relative to the first shaft 110 (Col 2:20-33).
Regarding claim 14, Springer teaches the exercise apparatus of claim 1, and further discloses wherein the second shaft 130a has a second shaft length that extends from the second shaft first end to the second shaft second end (FIGS. 1-3), a second shaft first outside diameter at the second shaft first end (end of shaft 130a distal from center shaft 110 - FIGS. 1-3), and a second shaft second outside diameter disposed between the second shaft first end and the second shaft second end (end of shaft 130a proximal to center shaft 110 - FIGS. 1-3); and wherein the second shaft first outside diameter is less than the second shaft second outside diameter (the proximal end of shaft 130a has a weight retaining structure that has a larger diameter than the distal end of shaft 130a that lacks the weight retaining structure - FIGS. 1-3).
Regarding claim 15, Springer teaches the exercise apparatus of claim 1, and further discloses wherein the third shaft 130b has a third shaft length that extends from the third shaft first end to the third shaft second end (FIGS. 1-3), a third shaft first outside diameter at the third shaft first end (end of shaft 130b distal from center shaft 110 - FIGS. 1-3), and a third shaft second outside diameter disposed between the third shaft first end and the third shaft second 
Regarding claim 16, Springer teaches the exercise apparatus of claim 1, and further discloses wherein the first handle 160 partially extends across the first frame passageway 150a (FIG. 1).
Regarding claim 17, Springer teaches the exercise apparatus of claim 1, and further discloses wherein the second handle 160 partially extends across the first frame passageway 150b (FIG. 1).
Regarding claim 18, Springer discloses an exercise apparatus (abstract, FIGS. 1-5) comprising: 
a first shaft 110 having a first shaft first end 111 and a first shaft second end 112 (FIG. 1); 
a first frame 120a releasably attached to the first shaft first end 111 (first outer shaft 120a is releasably attached indirectly to the first end 111 of the center shaft 110 via a first securing mechanism 140a - FIGS. 1-2, Col 2:27-31; note that all components of the apparatus are attached to each other either directly or indirectly via intermediate connection(s)), the first frame 120a defining a first frame passageway (within first retaining ring 150a - FIG. 1); 
a first handle 160 rotatably attached to the first frame 120a and extending across the first frame passageway 150a (FIG. 1); 
a second frame 120b releasably attached to the first shaft second end 112 (second outer shaft 120b is releasably attached indirectly to the second end 112 of the center shaft 110 via a second securing mechanism 140b - FIGS. 1-2, Col 2:27-33; note that all components of the apparatus are attached to each other either directly or indirectly via intermediate connection(s)), 
a second handle 160 rotatably attached to the second frame 120b and extending across the second frame passageway 150b (FIG. 1); 
a second shaft 130a having a second shaft first end and a second shaft second end, the second shaft first end attached to the first frame 120a (first end of second shaft 130a is attached indirectly to the first frame 120 - FIG. 1; note that all components of the apparatus are attached to each other either directly or indirectly via intermediate connection(s)); and 
a third shaft 130b having a third shaft first end and a third shaft second end, the third shaft first end attached to the second frame 120b (first end of third shaft 130b is attached indirectly to the second frame 120 - FIG. 1).
Regarding claim 19, Springer teaches the exercise apparatus of claim 18, and further discloses wherein the first handle 160 has 360 degrees of rotation relative to the first frame 120a (handle shaft 160 can rotate 360 degrees around the retaining rings 160 within the track 180 - Col 2:63-65); and 45wherein the second handle 160 has 360 degrees of rotation relative to the second frame 120b (handle shaft 160 can rotate 360 degrees around the retaining rings 160 within the track 180 - Col 2:63-65).
Regarding claim 20, Springer discloses an exercise apparatus (abstract, FIGS. 1-5) comprising: 
a first shaft 110 having a first shaft first end 111 and a first shaft second end 112 (FIG. 1); 
a first frame 120a releasably attached to the first shaft first end 111 (first outer shaft 120a is releasably attached indirectly to the first end 111 of the center shaft 110 via a first securing mechanism 140a - FIGS. 1-2, Col 2:27-31; note that all components of the apparatus are attached to each other either directly or indirectly via intermediate connection(s)), the first 
a first handle 160 rotatably attached to the first frame 120a and extending across the first frame passageway 150a (FIG. 1), the first handle 160 having 360 degrees of rotation relative to the first frame 120a (handle shaft 160 can rotate 360 degrees around the retaining rings 160 within the track 180 - Col 2:63-65); 
a second frame 120b releasably attached to the first shaft second end 112 (second outer shaft 120b is releasably attached indirectly to the second end 112 of the center shaft 110 via a second securing mechanism 140b - FIGS. 1-2, Col 2:27-33; note that all components of the apparatus are attached to each other either directly or indirectly via intermediate connection(s)), the second frame 120b defining a second frame passageway (within second retaining ring 150b - FIG. 1), the second frame 120b moveable relative to the first shaft 110 (Col 2:20-33);
a second handle 160 rotatably attached to the second frame 120b and extending across the second frame passageway 150b (FIG. 1), the second handle 160 having 360 degrees of rotation relative to the first frame 120b (handle shaft 160 can rotate 360 degrees around the retaining rings 160 within the track 180 - Col 2:63-65); 
a second shaft 130a having a second shaft first end and a second shaft second end, the second shaft first end attached to the first frame 120a (first end of second shaft 130a is attached indirectly to the first frame 120 - FIG. 1; note that all components of the apparatus are attached to each other either directly or indirectly via intermediate connection(s)); and 
a third shaft 130b having a third shaft first end and a third shaft second end, the third shaft first end attached to the second frame 120b (first end of third shaft 130b is attached indirectly to the second frame 120 - FIG. 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA S LEE whose telephone number is (571)270-1661. The examiner can normally be reached Monday-Friday 9am-2pm and 5pm-8pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Joshua Lee/Primary Examiner, Art Unit 3784